—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated January 29, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
A concrete parking lot divider which is clearly visible presents no unreasonable risk of harm (see, Naim v Schwartz Bros. Mem. Chapels, 232 AD2d 383). Since the record amply *424demonstrated that the concrete divider over which the plaintiff tripped and fell was not an inherently dangerous condition, and was readily observable by those employing the reasonable use of their senses, the Supreme Court properly granted the defendants’ motion for summary judgment (see, O’Connor v Katonah Museum of Art, 251 AD2d 561; Reuscher v Pergament Home Ctrs., 247 AD2d 603; Binensztok v Marshall Stores, 228 AD2d 534; Pilato v Diamond, 209 AD2d 393). O’Brien, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.